Filed 11/24/20 P. v. Alequin CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


    THE PEOPLE,
                                                                                             F079263
           Plaintiff and Respondent,
                                                                               (Super. Ct. No. VCF371223)
                    v.

    GREGORY ANTHONY ALEQUIN, JR.,                                                         OPINION
           Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Kathryn T.
Montejano, Judge.
         Patrick J. Hoynoski, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




*        Before Levy, Acting P.J., Poochigian, J. and Detjen, J.
                              STATEMENT OF THE CASE
       On November 29, 2018, an information was filed charging Gregory Anthony
Alequin, Jr. (defendant), with second degree robbery involving the personal use of a
deadly weapon and personal infliction of great bodily injury (Pen. Code,1 §§ 211, 12022,
subd. (b)(1), 12022.7, subd. (a); count 1) and assault with a deadly weapon involving the
personal infliction of great bodily injury (§§ 245, subd. (a)(1), 12022.7, subd. (a);
count 2). Defendant was alleged to have suffered two prior serious felony convictions
(§ 667, subd. (a)(1)) that were also strikes (§§ 667, subds. (b)-(i), 1170.12, subds. (a)-(e)).
Count 1, and count 2’s great bodily injury allegation, subsequently were dismissed
pursuant to section 995.
       On April 9, 2019, a jury acquitted defendant of assault with a deadly weapon and
the lesser included offense of assault by means of force likely to produce great bodily
injury (§ 245, subd. (a)(4)), but convicted him of the lesser included offense of
misdemeanor simple assault (§ 240). Defendant was placed on summary probation for
three years on various terms and conditions, including that he serve 180 days in custody
with credit for 180 days served.2 He was ordered to pay state restitution in the amount of
$165, an assessment fee of $30, and a court operation fee of $40. He was also ordered to
pay a probation revocation restitution fine of $150, which was suspended pending
revocation of probation. The court ordered that a three-year criminal protective order
issued October 2, 2018, which covered the victim, be modified to include the location of
the offense.
       Defendant filed a timely notice of appeal.




1      All statutory references are to the Penal Code.
2      Defendant was also sentenced on several other pending cases. They are not before
us on this appeal.


                                              2.
                                          FACTS
       On September 28, 2018, the victim was helping out at his father’s market in
Visalia when he saw defendant take a pair of sunglasses without paying for them. The
victim contacted defendant outside the store, where defendant was sitting on a milk crate
with his bicycle nearby. When the victim confronted defendant about stealing the
sunglasses, defendant said he bought them at a different store. Defendant said he would
not give them back and was going to leave. When he got up, grabbed his belongings, and
started to walk his bicycle away, the victim took hold of the bicycle seat to keep
defendant from leaving. Defendant swung his bicycle pump and struck the victim in the
face. The two then fought for a few seconds. The victim required six stitches in his left
eyebrow as a result of being struck with the bicycle pump.
                           APPELLATE COURT REVIEW
       Defendant’s appointed appellate counsel has filed an opening brief that
summarizes the pertinent facts, raises no issues, and requests this court to review the
record independently. (People v. Wende (1979) 25 Cal.3d 436.) The opening brief also
includes the declaration of appellate counsel indicating that defendant was advised he
could file his own brief with this court. By letter dated March 6, 2020, we invited
defendant to submit additional briefing. To date, he has not done so.
       After independent review of the record, we have concluded there are no
reasonably arguable legal or factual issues.
                                     DISPOSITION
       The judgment is affirmed.




                                               3.